Appeal from an order of the Supreme Court, Monroe County (Matthew A. Rosenbaum, J.), entered January 3, 2006 in a personal injury action. The order, among other things, granted in part defendant’s motion to preclude plaintiff from offering certain evidence at trial.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on May 19, 2006, and filed in the Monroe County Clerk’s Office on June 15, 2006,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Fresent — Pigott, Jr., P.J., Hurlbutt, Martoche and Green, JJ.